Title: To Thomas Jefferson from DeWitt Clinton, 4 February 1825
From: Clinton, DeWitt
To: Jefferson, Thomas


                        Sir
                        
                            Albany
                            4  February 1825
                        
                    Mr Littell an enterprising, intelligent and respectable Citizen of Philadelphia will communicate to you a plan which he has profected for the promotion of education, literature and Science on an extensive scale. He has conferred with me on this subject. Approving of its outlines and viewing you as a sincere and distinguished friend of these great interests, I have taken the liberty of recommending him and his plan to your favorable considerationI have the honor to be with great respect your most obedt Sert
                        DeWitt Clinton
                    